COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:     01-15-00617-CV

Trial court case number: 2014-32179

Trial court:               152nd District Court of Harris County

         In this interlocutory appeal, appellant, Bob Deuell, challenges the trial court’s order
denying his motion to dismiss the claims against him by appellee, Texas Right to Life
Committee, Inc. We must review the trial court’s ruling based upon the materials before it at the
time of its ruling. See Roventini v. Ocular Sciences, Inc., 111 S.W.3d 719, 726 (Tex. App.—
Houston [1st Dist.] 2003, no pet.). The clerk’s record filed in this appeal does not contain a fully
legible copy of appellant’s motion to dismiss and the attachments to the motion. On July 13,
2016, the Clerk of this Court notified the district clerk of the defect in the clerk’s record. See
TEX. R. APP. P. 34.5 (“If the clerk’s record is defective . . . , the appellate clerk must inform the
trial court clerk of the defect . . . and instruct the clerk to make the correction.”). Although the
district clerk on July 18, 2016, hand-filed a supplemental clerk’s record, it similarly does not
contain a fully legible copy of the motion to dismiss and attachments. We note that the district
clerk’s online records do contain a fully legible, “unofficial” copy of the motion to dismiss and
attachments. See Image Nos. 62244810, 62244811, 62244812, and 62244814. However, we
“must hear and determine a case on the record as filed.” Till v. Thomas, 10 S.W.3d 730, 733
(Tex. App.—Houston [1st Dist.] 1999, no pet.).
       Accordingly, the Harris County District Clerk is ordered to file a supplemental clerk’s
record containing a fully legible copy of appellant’s motion to dismiss and attachments (District
Clerk Image Nos. 62244810, 62244811, 62244812, and 62244814), no later than July 29, 2016.

       It is so ORDERED.

Judge’s signature: _/s/Terry Jennings
                    Acting individually       Acting for the Court

Date: July 21, 2016